—Judgment, Supreme Court, New York County (Robert Lippmann, J.), entered April 17, 1998, upon a jury verdict, in defendant’s favor, unanimously affirmed, without costs.
The trial court did not err by denying plaintiff’s request for a missing witness charge where testimony by the Emergency Medical Service technician who refused to testify would have been cumulative of the testimony of his partner on the material issue of where plaintiff was found (see, e.g., Dowling v 257 Assocs., 235 AD2d 293; Lipp v Saks, 129 AD2d 681, 683), and where defense counsel adequately explained the witness’s lack of availability (see, People v Gonzalez, 68 NY2d 424, 428). Moreover, we note that plaintiff was allowed to mention the witness’s absence in summation (see, DeVaul v Carvigo, Inc., 138 AD2d 669, lv denied 72 NY2d 806, appeal dismissed 72 NY2d 914), and that any error in restricting comment in this regard was harmless. Finally, we discern no improvident exercise of discretion in the trial court’s rulings sustaining certain objections to questions asked by plaintiffs counsel on cross-examination (see, People v Sandoval, 34 NY2d 371, 374; Murphy v Estate of Vece, 173 AD2d 445). Concur — Rosenberger, J. P., Nardelli, Wallach and Rubin, JJ.